Citation Nr: 1409200	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  12-08 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1965 to April 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in pertinent part, denied an increased rating in excess of 20 percent for type II diabetes mellitus.  

The Veteran testified before the undersigned in a February 2013 videoconference Board hearing, the transcript of which is included in the VA paperless claims processing system. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  For the entire increased rating period on appeal, the Veteran's diabetes has required insulin, restricted diet, and regulation of activities; episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated are not demonstrated. 

2.  The Veteran has already been service-connected for his diabetes-related stroke, which involved a period of hospitalization.   





CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, for service-connected type II diabetes mellitus, have been met for the entire increased rating period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  3.102, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).   

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide. VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, VCAA notice letter sent in April 2009 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores. 

The Board finds that all necessary assistance has been provided to the Veteran.  In May 2009, the RO provided the Veteran with a VA examination to assist in determining the extent of the Veteran's disability currently on appeal (diabetes mellitus).  As the examination report was written after an interview with the Veteran, and contained specific findings indicating the nature of the Veteran's disability and symptomatology, the VA examination is adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and statements from the Veteran, to include the February 2013 Board hearing testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating - Diabetes Mellitus, Type II

In this case, the Veteran's diabetes mellitus, type II, has been assigned a 20 percent disability evaluation under Diagnostic Code 7913, which falls under the Schedule of Ratings for the Endocrine System, found in 38 C.F.R. § 4.119.  Under Diagnostic Code 7913, which specifically addresses evaluation of diabetes mellitus, a 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet.  Id. 

A 40 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  Id.

A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

A 100 percent evaluation is assigned where diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119.  Id.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's service-connected diabetes more nearly approximates a 40 percent disability rating.  Initially, the Board finds that the Veteran's diabetes requires both insulin and a restricted diet.  In the May 2009 VA examination report, the VA examiner noted that the Veteran was on insulin and oral medication and had been instructed to follow a special diet.  An April 2012 letter from the Veteran's VA physician (Dr. G.K) noted that the Veteran was taking both oral medication and insulin for diabetes.  An April 2012 VA treatment note also reflects that the Veteran was on a diabetic diet.  

The Board next finds that the Veteran's diabetes requires regulation of activities (i.e., avoidance of strenuous occupational and recreational activities).  Although the May 2009 VA examiner noted that the Veteran was not restricted in his ability to perform strenuous activities, he did state that the Veteran's diabetes prevented him from doing chores, shopping, exercise, sports, and recreational activities.  The VA examiner also noted that there were severe and moderate effects on the Veteran's usual daily activities, including traveling and dressing.  Moreover, in a May 2012 VA treatment record (in the Virtual VA electronic claims file), Dr. G.K. noted that the Veteran was restricted to light activities that required a small amount of effort and which did not require the Veteran to sweat or become out of breath.  The Veteran was instructed to perform these light activities for 5 to 10 minutes three times a week.  

For these reasons, the Board finds that the Veteran's diabetes disability more nearly approximates a 40 percent rating under Diagnostic Code 7913 as his diabetes requires insulin, a restricted diet, and regulation of activities.

The Board further finds that, for the entire increased rating period on appeal, a higher rating in excess of 40 percent is not warranted for the Veteran's diabetes disability.  As noted above, a 60 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119. 

In this case, the evidence demonstrates that the Veteran has been hospitalized for two strokes associated with his diabetes in November 2009 and January 2013.  See June 2010 VA examination report and February 2013 Board hearing transcript.  In a June 2010 VA examination, the examiner opined that the Veteran's right hemisphere cerebrovascular accident with residual moderate left hemiparesis and mild dysarthria (i.e., residuals of the November 2009 stroke) were most likely due to his diabetes disability.  During the February 2013 Board hearing, the Veteran and his spouse testified that he was hospitalized due to a diabetic-related stroke in January 2013.  See February 2013 Board Hearing Transcript at pg. 12.  

The weight of the evidence does not demonstrate episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated that would warrant the assignment of a higher 60 percent rating.  The record indicates that the Veteran had hospitalizations due to diabetes-related strokes.  The Veteran has been service-connected for his November 2009 stroke.  Specifically, the RO granted a 100 percent rating for right hemisphere cerebrovascular accident and mild dysarthria associated with diabetes mellitus.  A 10 percent rating was assigned effective June 1, 2010.  See June 2010 rating decision.  As such, the Board finds that the assignment of a 60 percent rating under Diagnostic Code 7913 is not warranted on the basis of the hospitalizations  and would constitute prohibited pyramiding.  See 38 38 C.F.R.§ 4.14 (the evaluation of the same manifestation under different diagnoses is to be avoided).  

In regard to his most recent stroke in January 2013, the Veteran testified that he would be filing a separate claim for an increased rating for right hemisphere cerebrovascular accident and mild dysarthria associated with diabetes mellitus.  As such, residuals symptoms as a result of the January 2013 stroke are not before the Board for consideration.  For these reasons, the Board finds that a higher rating in excess of 40 percent is not warranted.  38 C.F.R. § 4.119.  

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun, 22 Vet. App. at 115.  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Id. 

The evidence of record does not reveal that the Veteran's diabetes disability picture is as unusual or exceptional in nature as to render his schedular rating inadequate. The Veteran's disability on appeal has been evaluated under the applicable Diagnostic Code that has specifically contemplated the level of occupational and social impairment caused by service-connected diabetes disability.  The Veteran's symptoms and medications and diet requirements are specifically enumerated under Diagnostic Code 7913.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Veteran has already been granted TDIU with an effective date of March 20, 2009, the date of the Veteran's claim for an increased rating for diabetes mellitus.  As such, the Veteran has already been granted TDIU and no further discussion is required.





ORDER

A 40 percent rating, but no higher, for the service-connected type II diabetes mellitus is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


